Citation Nr: 0003752	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  00-00 680	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.



ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1975 to January 
1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  


FINDINGS OF FACT

1.  The Board has not entered a final decision on the 
underlying issue of entitlement to an increased evaluation 
for a nervous condition; however, a July 17, 1995, Board 
decision failed to adjudicate the issue in question, a notice 
of disagreement was received on that issue by VA after 
November 18, 1988; a supplemental statement of the case 
(SSOC) was issued, and a substantive appeal effectively 
appealed that issue to the Board.

2.  On September 18, 1995, the veteran and his attorney 
entered into a contingent attorney fee agreement, which 
provided that 20 percent of past-due benefits were to be paid 
by the VA to the veteran's attorney.  

3.  A July 1999 RO rating decision granted an increase in 
disability compensation for service connected paranoid 
schizophrenia, from 30 to 100 percent, effective from August 
1991, and that determination resulted in past-due benefits 
being payable to the veteran.



CONCLUSION OF LAW

The requirements for payment of attorney fees from past-due 
benefits by the VA pursuant to the terms of the September 
1995, attorney fee agreement, for the receipt of additional 
compensation for service-connected paranoid schizophrenia 
from 30 to 100 percent, for the period of time between August 
26, 1991, and July 12, 1999, have been met.  38 U.S.C.A. § 
5904 (West 1991 & Supp. 1999); In Matter of Smith, 10 Vet. 
App. 311 (1997); In Matter of Fee Agreement of Cox, 11 Vet 
App. 158 (1998); 38 C.F.R. § 20.609 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A determination of basic eligibility for attorney fees paid 
by the VA from past-due benefits generally requires: (1) A 
final decision promulgated by the Board, (2) a notice of 
disagreement pertaining to that decision dated on or after 
November 18, 1988, and (3) the retention of counsel not later 
than one year after the date of the Board's decision.  See 38 
U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c).  

In this case, the Board issued a decision on July 17, 1995, 
denying service connection for a bilateral hip disorder.  In 
that decision, the Board noted that although the veteran had 
disagreed with a denial of an increased rating for a nervous 
condition, and an SSOC had been issued, no substantive appeal 
followed on that issue.  The Board noted that, as such, the 
only issue in appellate status at that time was that of the 
hip disorder.  Thereafter, the veteran and his attorney 
entered into an attorney fee agreement to represent the 
veteran in his claim for VA benefits denied in the July 1995 
Board decision.  At that time, the veteran was appealing the 
denial of this claim to the United States Court of Appeals 
for Veterans Claims (Court).  The attorney fee agreement 
called for the attorney to be paid on a contingent basis 20 
percent of any past-due benefits directly by the VA.  

In February 1997, the Court issued an Order vacating the 
Board decision and remanding the case to the Board for 
further action.  The Court found that the issue of an 
increased evaluation for a nervous condition had been 
effectively appealed to the Board, and that the Board failed 
to adjudicate the issue.  In January 1998, the Board issued a 
decision remanding three issues, including entitlement to an 
evaluation in excess of 30 percent for paranoid 
schizophrenia, to the RO for development consistent with the 
Court decision.  The Board pointed out its failure to 
adjudicate this claim for an increase as noted by the Court.  
Following the submission of additional evidence and 
additional examination of the veteran, the RO, in a rating 
decision dated July 12, 1999, granted a 100 percent schedular 
evaluation for paranoid schizophrenia, effective from August 
26, 1991.  The other two issues remanded by the Board 
remained denied.  By letter dated August 14, 1999, the 
veteran and his attorney were informed that past-due benefits 
resulting from this award had been computed as $121,113.00, 
and that $24,222.60, or twenty percent of the past-due 
benefits, had been withheld as the maximum attorney fee 
payable, pending a determination by the Board as to the issue 
of attorney fees.  

Based on this evidence, the Board finds that the September 
1995, attorney fee agreement would not satisfy the 
aforementioned eligibility requirements under 38 U.S.C.A. 
§ 5904(c) and 38 C.F.R. § 20.609(c).  Clearly the record 
includes no final decision promulgated by the Board on the 
issue of an increased evaluation for paranoid schizophrenia, 
despite a notice of disagreement pertaining to that decision 
received in October 1991, thus after November 18, 1988, and 
documentation reflecting the retention of counsel within one 
year of the Board's July 1995 decision.  Therefore, all of 
the statutory criteria for payment of attorney's fees 
directly by VA out of past-due benefits would technically not 
be met.  See 38 U.S.C.A. § 5904(d).

However, the decision of the Court in In Matter of Smith, 10 
Vet. App. 311 (1997) and in In Matter of Fee Agreement of 
Cox, 11 Vet App. 158 (1998) are applicable to the case now 
before the Board.  The Court held in In Matter of Smith that, 
"Where the Board fails to adjudicate a claim that was 
reasonably before it, the net outcome for the veteran amounts 
to a denial of the benefit sought."  In the Order issued in 
connection with the case presently before the Board, the 
Court expressly noted that the Board improperly found the 
issue of an increased evaluation had not been appealed to the 
Board.  

In In Matter of Smith, the Court vacated and remanded a 
decision of the Board which had determined that the attorney 
was not entitled to fees from past-due benefits resulting 
from a grant of a total rating based on service-connected 
disabilities (TDIU).  The grant of TDIU discussed in Smith 
stemmed from the Court's earlier remand of a TDIU claim.  The 
Court noted that while the Board had not affirmatively 
rendered a final decision on the issue of TDIU, the issue had 
been reasonably raised and that the Board's failure to 
address the issue had been in error.  In Matter of Smith at 
314.  The Court held as a matter of law that the Board's 
failure to adjudicate the TDIU claim that was properly before 
it constituted a final adverse decision of the Board with 
respect to that claim.  Id.  

The Court's decision in Cox was similar to that reached in 
Smith in that the Court held that the Board had in its 
initial review of the claim failed to adjudicate the 
veteran's TDIU claim.  As in Smith, the Court reasoned that 
the Board erred in failing to address the TDIU claim, which 
was properly before the Board and the failure to address the 
claim amounted to a final decision on the claim.

The Board was bound at the time of the decisions in Smith and 
Cox by the law of the case doctrine.  In Browder v. Brown, 5 
Vet. App. 268, 270 (1993), the Court described the law of the 
case doctrine: "When a case has been once decided by this 
court on appeal, and remanded to the circuit court, whatever 
was before this court, and disposed of by its decrees, is 
considered as finally settled.  The circuit court is bound by 
the decree as the law of the case, and must carry it into 
execution according to the mandate."  In re Sanford Fork & 
Tool Co., 160 U.S. 247, 255-6, S. Ct. 291, 293, 40 L. Ed. 414 
(1895).  Thus, when the Court in Smith and Cox determined 
that the Board's failure to address the TDIU claims amounted 
to final decisions on the claims, the Board was bound by the 
Court's determinations.  In other words, the Board was able 
to take jurisdiction of the TDIU issue only because the Court 
had done so initially.

While the case now before the Board materially differs from 
the cases of Smith and Cox, it is well-settled that a failure 
to adjudicate a reasonably raised claim in cases such as the 
one presently before the Board, has the net outcome, to the 
veteran, of a denial.  In the current case, the veteran 
appealed the RO's decision denying an increased evaluation, 
and thereafter continuously communicated his intent to pursue 
that claim.  The Court clearly addressed this issue in its 
Order and acknowledged the fact that the issue should have 
been decided by the Board.  Counsel for the veteran has 
adamantly maintained this position.  

Accordingly, the Board concludes that, in view of the 
specific facts of this case, pursuant to Smith and Cox, the 
failure of the Board to adjudicate the claim of an evaluation 
in excess of 30 percent for a nervous condition, paranoid 
schizophrenia, was effectively a denial of that reasonably 
raised, and according to the Court, appealed claim.  Further, 
under this line of cases, the attorney should not otherwise 
be precluded from being paid attorney fees from past-due 
benefits.  

Further, the Board notes that the other basic requirements 
have been met because the total fee (excluding expenses) 
required in the agreement does not exceed 20 percent of the 
total amount of past-due benefits awarded, the amount of the 
fee is contingent on whether the claim is resolved in a 
manner favorable to the veteran, and, as reflected in the 
RO's August 1999 letter, the award of past-due benefits 
resulted in a cash payment to the veteran from which a fee 
may be deducted.  See 38 C.F.R. § 20.609(h)(1).

Under the law, the Board may order a reduction in the fee 
called for in the agreement if the Board finds that the fee 
is "excessive or unreasonable."  Matter of Fee Agreement of 
Smith, 4 Vet. App. 487, 492 (1993), vacated in part on other 
grounds sub nom.  In re Wick, 40 F.3d 367 (Fed. Cir. 1994); 
Matter of the Fee Agreement of Vernon, 8 Vet. App. 457, 459 
(1996).  The Board notes that under 38 C.F.R. § 20.609(f), 
fees that total no more than 20 percent of any past-due 
benefits awarded will be presumed to be reasonable.  The 
Board concludes that the fee agreed to in the fee agreement 
involved in this case is, on its face, neither excessive nor 
unreasonable.  See Matter of Fee Agreement of Smith, 4 Vet. 
App. at 492.  

Consequently, the Board concludes that the requirements for 
payment of the attorney's fee by VA from past-due benefits 
relating to the grant of increased compensation from 30 to 
100 percent for paranoid schizophrenia are met concerning the 
past-due benefits.  Past-due benefits is defined in 38 C.F.R. 
§ 20.609(h)(3) as

[a] nonrecurring payment resulting from a benefit, or 
benefits, granted on appeal or awarded on the basis of 
a claim reopened after a denial by the Board . . . or 
the lump sum payment which represents the total amount 
of recurring cash payments which accrued between the 
effective date of the award, as determined by 
applicable laws and regulations, and the date of the 
grant of the benefit by the agency of original 
jurisdiction, the Board . . ., or an appellate court.

In this case, the proper amount of the past-due benefits is 
the lump sum payment representing the total amount of 
recurring cash payments, stemming from the issue of increased 
compensation for paranoid schizophrenia that accrued between 
the effective date of the award, i.e., August 26, 1991, and 
the date of the grant of the benefit by the RO, i.e., July 
12, 1999.  Thus, the attorney is entitled to payment of 20 
percent of the amount of the award for increased compensation 
from 30 to 100 percent, accrued between those two dates.  See 
38 C.F.R. § 20.609(h)(3)(i) (1999).  Payment of monetary 
benefits based, as here, on an award of increased 
compensation may not be made for any period prior to the 
first day of the calendar month following the month in which 
the award became effective.  See 38 U.S.C.A. § 5111(a) (West 
1991); 38 C.F.R. § 3.31 (1999).  Hence, the actual payment of 
monetary benefits was effective from September 1, 1991, as 
the veteran and his attorney were advised by the previously 
noted correspondence from the RO.


ORDER

Eligibility for payment directly by VA to the veteran's 
attorney is established, and the attorney should be paid 20 
percent of the veteran's past-due benefits awarded the 
veteran for the grant of increased disability compensation 
for service-connected chronic paranoid schizophrenia, from 30 
to 100 percent, from the effective date of August 26, 1991, 
to July 12, 1999.  



		
	S. L. KENNEDY
Member, Board of Veterans' Appeals



 


